FILED
                            NOT FOR PUBLICATION                            MAR 16 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-10366

               Plaintiff - Appellee,             D.C. No. 4:11-cr-02983-DCB

  v.
                                                 MEMORANDUM*
JUAN ALBERTO SALMERON-OZUNA,
a.k.a. Juan Salmeron-Ozuna,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Juan Alberto Salmeron-Ozuna appeals from the district court’s judgment and

challenges the 57-month sentence imposed upon remand following his guilty-plea

conviction for reentry after deportation, in violation of 8 U.S.C. § 1326. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismiss.

      Salmeron-Ozuna contends that the district court committed procedural and

substantive sentencing errors. The government contends that this appeal should be

dismissed based on an appeal waiver. Salmeron-Ozuna argues that the appeal

waiver cannot be enforced because the waiver is vague and his sentence is not

consistent with the plea agreement. We review de novo whether to enforce an

appeal waiver. See United States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009).

We are unpersuaded that the appeal waiver is ambiguous in light of the clarifying

colloquy at the change of plea hearing. Furthermore, Salmeron-Ozuna’s sentence

is consistent with the plea agreement because his predicate conviction for

threatening a federal officer “has as an element the . . . threatened use of physical

force against the person of another.” U.S.S.G. § 2L1.2(b)(1)(A)(ii), cmt.

n.1(B)(iii). Accordingly, we dismiss this appeal in light of the valid appeal waiver.

See Watson, 582 F.3d at 988.

      DISMISSED.




                                           2                                     13-10366